Citation Nr: 1820216	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-38 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 






INTRODUCTION

The appellant is a Veteran who served on active duty from January 1979 to January 1996 and had 3 years of prior active service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, rated 30 percent, effective March 27, 2012.  Jurisdiction of the matter is now with the Columbia, South Carolina RO.  In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record. 


FINDING OF FACT

Throughout, the Veteran's PTSD has been manifested by symptoms productive of a disability picture best characterized as occupational and social impairment with deficiencies in most areas; at no time is it shown to have been manifested by symptoms productive of total occupational and social impairment.   


CONCLUSION OF LAW

A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD throughout.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159(a), 3.326(a).  As this appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award, the purpose of statutory notice has been served, and such notice is no longer necessary.  A statement of case properly provided notice on the downstream issue of entitlement to an increased initial rating.

VA secured the Veteran's pertinent treatment records.  He was afforded a VA examination in June 2013.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.

At the videoconference hearing the undersigned advised the Veteran of what is needed to substantiate his claim.  A deficiency in the conduct of the hearing is not alleged., 

Legal Criteria, Factual Background, and Analysis
Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.     § 1155; 38 C.F.R. Part 4.  
The Veteran's PTSD is rated 30 percent under 38 C.F.R. § 4.130, Code 9411, which provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.    
A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.    
A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. Ratings for psychiatric disability are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  
When the appeal is from the initial rating assigned with the award of service connection, the assignment of "staged" ratings for distinct periods of time when various degrees of disability were shown are for consideration.  See Fenderson v. West, 12 Vet. App. 119 (1999). 
When a question arises as to which of two ratings under a particular code applies, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.   
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.   
An April 2012 VA suicide risk assessment notes that the Veteran's denied suicidal/homicidal ideation but reported feeling hopeless. 
A May 2012 VA treatment record notes the Veteran's complaints of depression, decreased concentration, change in sleep and psychomotor retardation /agitation.  He reported having nightmares two to three times a week.  He reported that he sometimes drinks a six-pack of beer to sleep.  He reported that he stopped going to church and socializing, and that he was reassigned to another position at work due to trouble focusing.  He was currently separated from his wife of 30 years and had three adult children.  The provider noted that the Veteran's mood was anxious, his affect was tearful and his thought processes were linear, and indicated that the assessment was limited due to the Veteran's high level of distress.    
A January 2013 VA mental health record notes the Veteran's report of difficultly sleeping.  He reported that he sleeps approximately 3-4 hours per night and has nightmares approximately three times a week.  He reported that he has no friends, hobbies or recreational interests. He stated that he stays homes watching television.  The Veteran was described as coherent, oriented and appearing depressed. 
In a February 2013 statement, the Veteran's wife reported that they were separated.  She related that when she met the Veteran he was out-going and spirited, but had changed upon witnessing the death of a friend in a helicopter accident in service.  She reported that he began having nightmares, his personality changed and he became socially isolated.  She stated that his following his retirement, he became more introverted and more obsessed with the accident.  
On June 2013 VA examination, the Veteran reported that he has been with his wife for 28 years but they separated three years ago due to his psychiatric symptoms.  He reported that he lives alone and is socially withdrawn due to increased arousal and anhedonia.  He was employed but had been transferred to another position due to decreased performance and concentration problems.  His self-reported symptoms included: depressed mood, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The diagnosis was PTSD.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  
In a January 2014 statement, the Veteran reported that he had dealt with PTSD for over 30 years, and asserted that mental debilitation has affected nearly every aspect of his life.  He had no desire for a social life (due to depression and anxiety), and reported that he experiences anxiety attacks around crowds and at work.  He reported that symptoms including stress, depression, anger, irritability mood swings and loss of patience had caused estrangement from his children and spouse.  He also reported that he received counseling and reassignments at work due to his inability to concentrate, in part due to paranoia around other employees and lack of sleep.
An April 2014 VA treatment record notes the Veteran's report of increased irritability.  He reported his psychiatric medication was no longer effective. The Veteran was described as well groomed, and with normal speech .  His mood was anxious and his affect was mildly constricted.  His thought processes was noted to be linear and appropriate.  He denied hallucinations and suicidal/homicidal ideation.  
A July 2014 VA treatment record notes the Veteran's complaints of irritability and anxiety.  It was noted that the Veteran was on a trial of fluoxetine for PTSD for two months, but stopped taking the medication because he did not feel it was beneficial.  It was noted that different treatment alternatives were discussed.  
In a March 2016 statement, the Veteran reported difficulty sleeping, indicating he has nightmares approximately 2-3 times per week.  He also reported experiencing memory loss.  He related that he had often driven past his destination, including work and home.  He reported difficulty working with others, as he becomes argumentative and hostile.  He reported that he is paranoid and feels that everyone is out to get him, especially at work.  He also reported suicidal ideation but denied a plan or intent.  He stated that the medications prescribed for his PTSD had either not worked or made him feel like a zombie, which furthered difficulties at his job.  
At the November 2016 hearing before the undersigned, the Veteran testified that he adopted his grandchildren.  He stated that he gets along well with his grandkids but he has mood swings.  He testified that his nightmares have increased and he usually sleeps 2 hours per night.  He testified that he was almost fired from his job but after telling his employer about his PTSD, was instead moved to a more isolated area.  The Veteran's wife testified that she has to assist him with meals and his temper.  She testified that she has to take care of everything around the house, including financial matters because the he cannot remember to pay the bills.  She testified that he does not sleep and frequently gets up to check the windows.  She testified that they do not go out on the weekends in part due to the Veteran's outbursts and paranoia.   
The Board finds that throughout the appeal period, the Veteran's PTSD is reasonably shown to have resulted in occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating (rather than the 30 percent rating which has been assigned).  His symptoms have included anxiety attacks, obsessional rituals which interfere with routine activities (rechecking his home for security on multiple occasions on a typical evening); depressed mood, irritability, nightmares, difficulty sleeping, paranoia, memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty concentrating and difficulty in crowded places.  His ability to work with others and relations with his family have been affected, to the extent that accommodations were made for him at work.  The Board notes the June 2013 VA examiner's summation that the Veteran's PTSD results in occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation (a lesser level of impairment than this decision finds).  However, the Board finds noteworthy (and persuasive) the Veteran and his wife's lay testimony (which the Board finds credible and forthright) describing his symptoms and impairment (sleep disturbances, obsessional rituals, irritability, etc.), and finds that the disability picture presented meets (or at least approximates) the schedular criteria for a 70 percent rating under Code 9411
The Board has considered whether the evidence shows a PTSD disability picture reflective of total occupational and social impairment, but finds that it does not.  While the Veteran often prefers to be alone and displays avoidant and isolating behavior, he notably has remained married over 32 years (albeit, at times strained, once to the point of separation) and enjoys good relations with his grandchildren.  The record reflects that he is able to communicate with others and maintains effective relationships with family.  At all times he has been noted to be oriented and has shown appropriate and linear thought processes.  He was been found able to fully and independently perform activities of daily living. Total occupational and social impairment is simply not shown, and a schedular 100 percent rating is not warranted.


ORDER

A 70 percent (but no higher) rating is granted for the Veteran's PTSD throughout, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


